Journal Entries (1828-31): Journal 4: (1) Motion to take bill as confessed and for reference to master *p. 217; (2) exception to master’s report *p. 247; (3) motion to confirm report overruled —“Null” *p. 256; (4) report returned to master, rule given for computing amounts *p. 258; (5) master’s report confirmed, decree *p. 261; (6) motion for rule on master to obey order *p. 338; (7) motion for payment of rents *p. 339; (8) rents ordered paid, proceedings under decree set aside, rule to perform decree *p- 354; (9) motion for reference to master *p. 379; (10) referred to master, motion for rule to pay over interest, rule to pay rents or to show cause *p. 392; (11) master’s report of sale confirmed *p. 402; (12) rents ordered paid *p. 468.
Papers in File: (i) Bill of complaint; (2) bond for costs; (3) writ of subpoena and return; (4) answer of Abraham Truax; (5) master’s report of amounts due; (6-7) drafts of decree; (8) motion for rule on master to obey order; (9) master’s report of sale; (10) motion for payment of rents; (11) remonstrance of Margaret May, widow of James May; (12) motion for payment of rents; (13) draft of order setting aside proceedings, etc.; (14) master’s request for opinion of court as to right to interest; (15) master’s report re payment of rents; (16) master’s report of sale; (17) motion for attachment for contempt for disobeying order to pay rents; (18) statement of Dr. John Hendree re payment of rents; (19-20) master’s reports of costs and amounts due; (21) affidavit of James Hanmer; (22) bill of costs; (23) memo, of costs; (24-25) money bonds—James May to Abraham C. Truax; (26) deed of mortgage—James May to Abraham C. Truax; (27) deed of mortgage— Abraham Edwards to Anthony Beelin, Henry C. Bosler, and Louis Belman.
Chancery Case 93 of 1827.